Case 1:19-cv-04094-KAM-RLM Document 8 Filed 05/06/20 Page 1 of 6 PageID #: 76



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JONATHAN MERCEDES,

        Plaintiff,
                                              MEMORANDUM & ORDER
              -against-
                                              19-CV-04094(KAM)(LB)
THE CITY OF NEW YORK,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

            On July 8, 2019, plaintiff Jonathan Mercedes, detained

at the time at Rikers Island, filed the instant pro se action

pursuant to 42 U.S.C. § 1983.       By Order entered September 18,

2019, the court sua sponte dismissed the action, but gave

plaintiff 30 days within which to file an amended complaint.

(ECF No. 5, September 18th M&O.)         The court sent the Order to

plaintiff’s new address at Lakeview Shock Incarceration

Correctional Facility on October 30, 2019. Plaintiff’s amended

complaint was filed on November 26, 2019.         (ECF No. 7.)     The

amended complaint fails to cure the deficiencies of the original

complaint, and is therefore dismissed with prejudice.

                                DISCUSSION

            The court refers to the September 18 M&O for

additional details regarding the original complaint’s

allegations and deficiencies.       In a nutshell, the original


                                     1
Case 1:19-cv-04094-KAM-RLM Document 8 Filed 05/06/20 Page 2 of 6 PageID #: 77



complaint alleged that plaintiff was subjected to a strip search

on June 13, 2019 in violation of his Fourth Amendment rights.

(ECF No. 1, Compl. 13.)      Plaintiff claimed that multiple

detainees were searched at the same time and that a female

officer may have been watching from a control room.           (Id.)   The

September 18th M&O dismissed the original complaint because,

inter alia, plaintiff failed to allege facts showing that the

strip search at issue was unreasonable, and thus,

unconstitutional.     (September 18th M&O 7.)

            As the court explained in the September 18 M&O, strip

searches of pre-trial detainees and inmates are

“constitutionally valid if they are reasonably related to a

legitimate penological interest.”        Perez v. Ponte, 236 F. Supp.

3d 590, 622 (E.D.N.Y. 2017) (internal quotation marks and

citations omitted), adopted by, No. 16-CV-645, 2017 WL 1050109

(E.D.N.Y. Mar. 15, 2017).       “A strip search is unconstitutional

under the Fourth Amendment if it is unrelated to any legitimate

penological goal or if it is designed to intimidate, harass, or

punish.”    Holland v. City of New York, 197 F. Supp. 3d 529, 542-

43 (S.D.N.Y. 2016) (citations and internal quotation marks

omitted).    “The presence of other inmates and officers, males

and females, does not alter [the] determination [that the

searches were reasonably related to legitimate security

interests].”    Israel v. City of New York, No. 11-CV-7726, 2012

                                     2
Case 1:19-cv-04094-KAM-RLM Document 8 Filed 05/06/20 Page 3 of 6 PageID #: 78



WL4762082, at *3 (S.D.N.Y. Oct. 5, 2012).          When reviewing strip

searches involving officers of the opposite sex, “courts in this

Circuit have distinguished between ‘regular’ and ‘close’ viewing

and ‘incidental’ and ‘brief viewing of a naked prisoner,’” with

the latter being found constitutional. Holland, 197 F. Supp. 3d

at 543.

            Plaintiff’s amended complaint provides additional

details of the incident, and notes that his entire unit was

searched.    (Id. 1.)    Plaintiff states that five inmates at a

time were required to remove all of their clothing, in the

presence of other inmates, while the search was conducted in the

bathroom. (Id.)     He further states that he was required to stand

barefoot in urine and saliva.       (Id. 2.)     He alleges that male

officers conducted the searches, and that female officers were

watching from the “A post” and “the bubble.”           (Id.)   He states

that multiple officers were laughing.          (Id.)   Plaintiff alleges

that the strip search was conducted without probable cause, but

he does not describe any of the circumstances that led to the

entire unit being subjected to a strip search.

            Though the amended complaint does not overtly

reference 42 U.S.C. § 1983, plaintiff’s claim that his

constitutional rights were violated by a state actor may be

cognizable under that statute.       As an initial matter, the only

named defendant in the amended complaint is the City of New

                                     3
Case 1:19-cv-04094-KAM-RLM Document 8 Filed 05/06/20 Page 4 of 6 PageID #: 79



York.   A municipality can be liable under § 1983 only if a

plaintiff can show that a municipal policy or custom caused the

deprivation of his or her constitutional rights. See Monell V.

Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978).           “[T]o

establish municipal liability under § 1983, a plaintiff must

prove that ‘action pursuant to official municipal policy’ caused

the alleged constitutional injury.”        Cash v. Cty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011) (quoting Connick v. Thompson, 563

U.S. 51, 60 (2011).      Proof of a single incident of

unconstitutional activity is not sufficient to impose liability

on a municipality unless proof of the incident includes proof

that it was caused by an existing, unconstitutional municipal

policy that can be attributed to a municipal policymaker.

Oklahoma City v. Tuttle, 471 U.S. 808, 823 (1985).           Here,

plaintiff fails to allege a Monell claim, despite the court’s

admonishment to plaintiff in the September 18th M&O that his

amended complaint must “allege facts that support a Monell claim

against the City of New York, specifically that the City

maintained a practice or policy related to the allegedly

unconstitutional searches, and that such practice or policy

caused plaintiff’s alleged injury.”        (September 18th M&O 8.)

            The amended complaint also identifies several

correctional officers, by name and badge number, that performed

the search at issue.      Even if the amended complaint had named

                                     4
Case 1:19-cv-04094-KAM-RLM Document 8 Filed 05/06/20 Page 5 of 6 PageID #: 80



these individuals as defendants, plaintiff fails to allege facts

that indicate the strip search was conducted for an improper

purpose, or that it was not related to a legitimate penological

interest, or otherwise violated his constitutional rights.

Plaintiff also acknowledges that everyone in the unit was

searched, and that the searches were conducted by male officers,

while female officers observed from farther away.            Nor does

plaintiff allege that the search was intended to solely to

punish or humiliate the detainees.         As the amended complaint

does not cure the deficiencies in the original complaint, the

plaintiff’s action alleging an unreasonable search and seizure

in violation of his Fourth Amendment rights is hereby dismissed.

            The amended complaint also apparently seeks punitive

damages for “cruel and unusual punishment,” which the court

construes as raising a claim under the Eighth Amendment of the

United States Constitution.       The Eighth Amendment protection

against cruel and unusual punishment applies only after

conviction.    See Whitley v. Albers, 475 U.S. 312, 318 (1986).

Thus, plaintiff’s claims—which arose prior to his conviction

while he was detained at Rikers Island—are feasibly cognizable

only under the Fourth Amendment.1



1
      According to the Department of Corrections and Community Supervision
website (DOCCS), defendant was not received into the custody of the New State
Department of Correctional Services until August 16, 2019, over one month
after the allegedly unconstitutional search and seizure.

                                      5
Case 1:19-cv-04094-KAM-RLM Document 8 Filed 05/06/20 Page 6 of 6 PageID #: 81



                                CONCLUSION

            Based on the foregoing, plaintiff’s amended complaint

is dismissed with prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A, because further amendment would be

futile.   See Becnel v. Deutsche Bank, AG, 507 Fed. Appx. 71, 73

(2d Cir. 2013) (Summary Order) (upholding dismissal with

prejudice on basis that amendment would be futile because claims

would be time-barred even if such amendment were allowed).            The

court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this Order would not be taken in good faith and

therefore in forma pauperis status is denied for purpose of an

appeal.   See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).   The Clerk of Court is respectfully directed to enter

judgment dismissing this action, serve plaintiff with a copy of

this Memorandum and Order, the judgment, and an appeals packet,

at the address of record, and to close this case.



SO ORDERED.

Dated:    May 6, 2020
          Brooklyn, New York
                                                   /s/
                                         Kiyo A. Matsumoto
                                         United States District Judge




                                     6
